                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                    2:19-CV-7-FL

WILLIAM JESSE RANDALL                        )
                Plaintiff,                   )
                                             )
              v.                             )
                                             )                      ORDER
KILOLO KIJAKAZI, Acting                      )
Commissioner of Social                       )
Security,                                    )
                    Defendant.               )


       This Motion being submitted to the Court for an Order upon Motion for Attorney Fees

under §406(b) of the Social Security Act filed by Branch W. Vincent, III, Attorney at Law. The

Court has considered the Motion and Orders that the sum of $20,337.30 for attorney fees which

sum represents 25% of Plaintiff’s past due benefits of $81,349.20 as calculated by the Social

Security Administration. This amount shall be withheld Plaintiff’s past due benefits pursuant to

§406(b) of the Social Security Act. Upon receipt of the §406(b) fee awarded herein, Plaintiff shall

be reimbursed the EAJA fee paid to Plaintiff’s counsel.

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff’s

counsel, Branch W. Vincent, III, Attorney at Law, the sum of $20,337.30 from Plaintiff’s past due

benefits. Plaintiff’s counsel shall thereafter reimburse and otherwise pay Plaintiff the EAJA fee

paid herein. Upon the payment of such sums this case is dismissed with prejudice.

                                           21st day of _______________,
                                      This _____          July          2021.

                                                     _________________________________
                                                     United States District Judge




          Case 2:19-cv-00007-FL Document 38 Filed 07/21/21 Page 1 of 1
